Case 19-12220-KBO   Doc 128-3   Filed 12/11/19   Page 1 of 5




       EXHIBIT 3
 Case 2:18-cv-10255-SJO-MRW
              Case 19-12220-KBO
                              Document
                                  Doc 128-3
                                        79 Filed
                                            Filed09/03/19
                                                  12/11/19 Page
                                                            Page1 of
                                                                  2Priority
                                                                     of
                                                                     4 5Page ID #:790
                          UNITED STATES DISTRICT COURT
                                                                   Send
                               CENTRAL DISTRICT OF                 Enter
                                   CALIFORNIA                      Closed
                                                                              JS-5/JS-6
                       AMENDED CIVIL MINUTES - REDACTED                       Scan Only



CASE NO.: 2:18-CV-10255 SJO (MRWx)                    DATE: September 3, 2019
TITLE:    Shanghai Lan Cai Asset Management Co., Ltd. v. Jia Yueting
========================================================================
PRESENT: THE HONORABLE S. JAMES OTERO, UNITED STATES DISTRICT JUDGE

Victor Paul Cruz                                   Not Present
Courtroom Clerk                                    Court Reporter

COUNSEL PRESENT FOR PLAINTIFFS:                    COUNSEL PRESENT FOR DEFENDANTS:

Not Present                                        Not Present

========================================================================
PROCEEDINGS (in chambers): ORDER GRANTING PETITIONER'S APPLICATION
FOR PRELIMINARY INJUNCTION [Docket No. 55]; ORDER DENYING PETITIONER'S EX
PARTE APPLICATION AS MOOT [Docket No. 72]

This matter comes before the Court on Petitioner Shanghai Lan Cai Asset Management
Company Limited's ("SLCAM" or "Petitioner") Motion for Preliminary Injunction ("Motion"), filed
August 1, 2019. Respondent Jia Yueting ("Respondent" or "Jia" or "Yueting") filed an Opposition
to the Motion on August 13, 2019. Petitioner filed a Reply on August 20, 2019. The Court found
this matter suitable for oral argument and vacated the hearing set for September 3, 2019. For the
following reasons, the Court GRANTS the Motion.

I.      FACTUAL AND PROCEDURAL BACKGROUND

This action involves Petitioner's effort to confirm an arbitral award issued by the Beijing
Arbitration Commission ("BAC"). (Petition To Enforce Foreign Arbitral Award ("Petition"),
ECF No. 1.) The BAC determined that Respondent is liable to Petitioner on certain loans that
had not been repaid. BAC ordered Petitioner to repay an amount totaling over 83,000.000.00
RMB (Chinese Currency). (Petition at 1.)

A detailed summary of the facts at issue in the arbitration is unnecessary for purposes of the
instant Motion. At the outset of this litigation, this Court issued a temporary restraining order,
"enjoining Respondent from transferring, concealing, reducing, encumbering, or otherwise making
unavailable the Attachment Property until SLC's Petition is adjudicated, and a final judgment is
reached in this action." (Order Granting Temporary Restraining Order at 5, ECF No. 11.) On
March 26, 2019, this Court issued an order confirming the arbitration award. (Order Confirming
Arbitral Award, ECF No. 31.) The Court subsequently entered a judgment against Jia. (Judgment,
ECF No. 35.)

After this Court entered judgment in this matter, the central issue in this case has become
enforcing the judgment against Respondent Jia. Petitioner contends that Respondent has not
complied with this Court's judgment and has not displayed any intention to comply with the

     MINUTES FORM 11                                                                          :
     CIVIL GEN                            Page 1 of    4               Initials of Preparer
 Case 2:18-cv-10255-SJO-MRW
              Case 19-12220-KBO
                              Document
                          UNITED  Doc 128-3
                                 STATES 79DISTRICT
                                            Filed
                                             Filed09/03/19
                                                   12/11/19
                                                    COURTPage
                                                            Page
                                                               2 of
                                                                 3 of
                                                                    4 5Page ID #:791
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL



CASE NO.: 2:18-CV-10255 SJO (MRWx)                       DATE: August 30, 2019



judgment. On May 1, 2019, Respondent filed a motion to alter this Court's judgment, arguing that
this Court had employed an erroneous interest rate in calculating the judgment. (See Motion To
Alter Arbitral Award, ECF No. 41.) This Court denied this motion on May 29, 2019. (See Order
Denying Motion To Alter Judgment, ECF No. 49.)

Petitioner subsequently brought the instant Motion, seeking a preliminary injunction similar to the
temporary restraining order that this Court had already issued in the instant case. (See generally
Mot., ECF No. 55.) Petitioner asks this Court to issue a preliminary injunction that prevents
Respondent from transferring, concealing, reducing, encumbering, or otherwise making
unavailable non-exempt assets up to the value of the judgment entered by this Court. (Mot. at
2.) According to Petitioner, Jia has sought to avoid paying the judgment and has signaled no
intention to satisfy his debt to Petitioner.

On August 29, 2019, Petitioner brought a second ex parte application for a temporary restraining
order. (See Ex Parte Application, ECF No. 72.) This application seeks to prevent Jia from taking
any steps with respect to his beneficial interest in Faraday & Future Inc., pending a ruling on the
instant Motion. (Ex Parte Application at 1.) According to Petitioner, Jia plans to resign as CEO
of Faraday & Future, thus hampering Petitioner's ability to collect on its judgment against Jia. (Ex
Parte Application at 1.)

These proceedings followed.

II.    DISCUSSION

To obtain a preliminary injunction, Petitioner, the moving party, must show: (1) a likelihood of
success on the merits; (2) a likelihood of irreparable harm to the moving party in the absence of
preliminary relief; (3) that the balance of equities tips in favor of the moving party; and (4) that an
injunction is in the public interest. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008);
see also Save Our Sonoran, Inc. v. Flowers, 408 F.3d 1113, 1120 (9th Cir. 2005). The Ninth
Circuit also employs a sliding scale test whereby the existence of "serious questions going to the
merits and a balance of hardships that tips sharply towards the plaintiff can support issuance of
a preliminary injunction, so long as the plaintiff also shows that there is a likelihood of irreparable
injury and that the injunction is in the public interest." Alliance for the Wild Rockies v. Cottrell, 632
F.3d 1127, 1135 (9th Cir. 2011) (internal quotation marks omitted). "These formulations are not
different tests but represent two points on a sliding scale in which the degree of irreparable harm
increases as the probability of success on the merits decreases." Big Country Foods, Inc. v.
Board of Educ. of the Anchorage Sch. Dist., 868 F.2d 1085, 1088 (9th Cir.1989). Overall, a
preliminary injunction is an "extraordinary remedy that may only be awarded upon a clear showing
that the plaintiff is entitled to such relief." Winter, 555 U.S. at 22.

Petitioner moves for a preliminary injunction under California Code Section 526, which authorizes
courts to enter injunctions in numerous circumstances, including "[w]hen . . . a party to the action

                                             Page 2 of    4
Case 2:18-cv-10255-SJO-MRW
             Case 19-12220-KBO
                             Document
                         UNITED  Doc 128-3
                                STATES 79DISTRICT
                                           Filed
                                            Filed09/03/19
                                                  12/11/19
                                                   COURTPage
                                                           Page
                                                              3 of
                                                                4 of
                                                                   4 5Page ID #:792
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL



CASE NO.: 2:18-CV-10255 SJO (MRWx)                      DATE: August 30, 2019



is doing, or threatens, or is about to do, or is procuring or suffering to be done, some act in
violation of the rights of another party . . . and tending to render the judgment ineffectual." Cal.
Civ. Proc. Code § 526(a)(3). Although Respondent argues that this Court cannot issue a post-
judgment preliminary injunction under Procedural Code Section 526, this is an incorrect statement
of the law. Alongside Federal Rule of Civil Procedure 69(a), California Civil Procedure Code
Section 526 vests this Court with broad authority to enforce a final judgment. "The execution of
final judgments is governed by Federal Rule of Civil Procedure (“Rule”) 69(a), which provides: 'A
money judgment is enforced by a writ of execution, unless the court directs otherwise. The
procedure on execution-and in proceedings supplementary to and in aid of judgment or
execution-must accord with the procedure of the state where the court is located, but a
federal statute governs to the extent it applies.' Fed. R. Civ. P. 69(a). . . .The [California Code of
Civil Procedure] provides procedures for the assignment of assets, issuance of restraining
orders, and issuance of turnover orders." UMG Recordings, Inc. v. BCD Music Grp., Inc., No.
CV07-05808 SJO FFMX, 2009 WL 2213678, at *1 (C.D. Cal. July 9, 2009) (emphasis added).

       A.     Likelihood of Success on the Merits

The Court considers the preliminary injunction factors in turn. As a threshold matter, Petitioner
is very likely to prevail on its action to enforce the judgment against Jia. This Court has already
upheld the arbitral award issued by the BAC against Jia. Respondent must comply with the
judgment issued by this Court. Petitioner's likelihood of success on the merits is very high.

       B.     Irreparable Harm

Petitioner will suffer irreparable harm in the absence of injunctive relief. As the Court held in its
prior order on Petitioner's first Ex Parte Application, "Petitioner has made the threshold showing
necessary to show irreparable harm in the absence of preliminary injunctive relief. Respondent
Jia's record of paying creditors is poor at best." (Order Granting Temporary Restraining Order
at 4 (emphasis added).) The Court went on to note that Respondent is subject to other litigation
in this district concerning his failure to pay creditors and that Respondent is on the Chinese
government list of debt defaulters. (Order Granting Temporary Restraining Order at 4.)

These circumstances have not changed. In fact, since this Court's order on the first Ex Parte
Application, Respondent has failed to comply with the judgment of this Court, confirming that
Petitioner will suffer irreparable harm in the absence of an injunction. Aside from his lack of
compliance with this Court's judgment, Respondent also has not posted a supersedeas bond to
stay execution of the judgment. In these circumstances, there is little doubt that Petitioner will
continue to suffer irreparable harm – including the loss of a judgment to which it is rightfully
entitled – in the absence of preliminary injunctive relief.



   MINUTES FORM 11                                                                               :
   CIVIL GEN                                Page 3 of    4                Initials of Preparer
 Case 2:18-cv-10255-SJO-MRW
              Case 19-12220-KBO
                              Document
                          UNITED  Doc 128-3
                                 STATES 79DISTRICT
                                            Filed
                                             Filed09/03/19
                                                   12/11/19
                                                    COURTPage
                                                            Page
                                                               4 of
                                                                 5 of
                                                                    4 5Page ID #:793
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL



CASE NO.: 2:18-CV-10255 SJO (MRWx)                       DATE: August 30, 2019



          C.    Balance of Equities and the Public Interest

The Court next considers the balance of equities and the possible harm that a preliminary
injunction will cause Jia. Although Jia has a property interest in the property that Petitioner seeks
to enjoin, Petitioner has a final judgment against Jia. Petitioner has the right to collect on this
judgment. This interest outweighs any interest that Respondent may have in his property.

          D.    Public Interest

"When the reach of an injunction is narrow, limited only to the parties, and has no impact on
nonparties, the public interest will be at most a neutral factor in the preliminary injunction
analysis." Smith, 2012 WL 12883909, at *6 (quoting Stormans v. Selecky, 586 F.3d 1109,
1138–39 (9th Cir. 2009)). Here, the preliminary injunction would only impact Petitioner and
Respondent's interests and does not extend to non-parties. Therefore, this factor is neutral.

III.      RULING

The Court GRANTS Petitioner's Motion and issues a preliminary injunction, enjoining Respondent
from taking any step to transfer, conceal, reduce, encumber, or otherwise make
unavailable—either personally or through instructions to another—any non-exempt assets up to
the value of this Court's judgment against Respondent. The property that is subject to this
injunction includes:

               1. Jia's beneficial interest in Faraday & Future Inc., of which the
               immediate owner is FF Top Holding Limited;
               2. Jia's beneficial interest in the property located at 7 Marguerite Drive,
               Ranco Palos Verdes, California 90275, of which the immediate owner is
               Ocean View Drive, Inc.;
               3. Jia's beneficial interest in the property located at 11 Marguerite Drive,
               Rancho Palos Verdes, California 90275, of which the immediate owner
               is Ocean View Drive, Inc.; and
               4. Jia's beneficial interest in the property located at 91 Marguerite Drive,
               Rancho Palos Verdes, California 90275, of which the immediate owner
               is Ocean View Drive, Inc.

Having granted the preliminary injunction, the Court DENIES Petitioner's second Ex Parte
Application as Moot.

IT IS SO ORDERED.

       MINUTES FORM 11                                                                            :
       CIVIL GEN                             Page 4 of    4                Initials of Preparer
